Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,294,482.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the instant application and Claim 16 of U.S. Patent No. 11,294,482 are very similar, because both Claim 1 of the instant application and Claim 16 of U.S. Patent No. 11,294,482 are claiming same claim subject matters.
               Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed features of claims 1-20 are similar to the patented features of parent case.
                 The instant Application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patentability distinct from each other because the instant Application claim is generic to all that is recited in the above patent claim. The more specific anticipates the broader (see In re Goodman - 29 USPQ2d 2010), also see Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d, 1869 and Miller v. Eagle Mfg. Co., 151 U.S. 186 1894). Therefore, the instant claim is anticipated by the above patent claim.
           Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom. (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is ‘anticipated’ by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
 
                    17/678888                                                    U.S. Patent No. 11,294,482
Claim 1. A method as implemented by an augmented or virtual reality (AR/VR) device, the method comprising: 
Claim 16. A method as implemented by an augmented or virtual reality (AR/VR) device, the method comprising: 

detecting, by the AR/VR device, an AR/VR scene of a plurality of AR/VR scenes, the AR/VR scene being unsuitable for receiving user input from the AR/VR device; 
determining, by the AR/VR device, a portion of a file that corresponds to an AR/VR scene; and
determining, by the AR/VR device, a portion of a file that corresponds to the AR/VR scene; 
communicating, by the AR/VR device, the portion of the file to a companion device to cause the companion device to configure a companion user interface to initiate an action as part of the AR/VR scene.

communicating, by the AR/VR device, the portion of the file to a companion device to cause the companion device to configure a companion user interface to initiate an action as part of the AR/VR scene; and 

receiving, by the AR/VR device, input data from the companion device, the input data generated based on user interaction with the companion user interface at the companion device, the companion device being suitable for receiving the user input.





Claims 2-20 of the instant application are rejected for same reasons as Claim 1-15, 17-20 of U.S. Patent No. 11,294,482 are very similar, because both Claims 2-20 of the instant application and Claim 1-15, 17-20 of U.S. Patent No. 11,294,482 are claiming same claim subject matters.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Griswold et al (US Pub. 2019/0304406 in IDS).
                    Regarding Claim 1, Griswold et al teaches a method as implemented by an augmented or virtual reality (AR/VR) device, the method comprising: determining, by the AR/VR device, a portion of a file (Paragraph 0019; 0113) that corresponds to an AR/VR scene (Fig. 1, 2, 13; Paragraph 0059- 0072, 0086); and 
communicating, by the AR/VR device, the portion of the file to a companion device to cause the companion device to configure a companion user interface to initiate an action as part of the AR/VR scene (Fig. 1, 2, 13; Paragraph 0059- 0072, 0086, 0167-0168).

                    Regarding Claims  2, 3, Griswold et al teaches the method further comprising receiving, by the AR/VR device, input data from the companion device, the input data generated based on user interaction with the companion user interface at the companion device, the companion device being suitable for receiving the user interaction; wherein the portion of the file identifies the action that is used as a basis by the companion device to select a control as part of the companion user interface to initiate the action. (Fig. 1, 2, 13; Paragraph 0059- 0072, 0086).

                    Regarding Claim 4, Griswold et al teaches the method further comprising: capturing, by a digital camera of the AR/VR device, a digital image of a display device of the companion device, the digital image including pairing data obtained from a network address via a network from a service provider system by the companion device; verifying, by the AR/VR device, the pairing data for pairing the companion device with the AR/VR device; and responsive to the verifying, pairing the AR/VR device as communicatively coupled with the companion device. (Fig.1-2; Paragraph 0063-0069; 0078-0086).
                    Regarding Claims 5-8, Griswold et al teaches the method wherein the file is included as part of an AR/VR application that is executed to implement a plurality of AR/VR scenes as part of an AR/VR environment; wherein the file indicates corresponding actions of the AR/VR scene; wherein the file indicates controls; wherein the file is configured for execution within a browser of the companion device. (Fig.5,6; Paragraph 0105- 0126).

                    Regarding Claim 9, Griswold et al teaches a method as implemented by a companion device of an AR/VR device, the method comprising: receiving, by the companion device, a portion of a file (Paragraph 0019; 0113) that corresponds to an AR/VR scene to initiate an action as part of the AR/VR scene (Fig. 1, 2, 13; Paragraph 0059- 0072, 0086, 0167-0168); generating, by the companion device, a companion user interface corresponding to the portion of the file that corresponds to the AR/VR scene to initiate the action as part of the AR/VR scene (Fig. 1, 2, 13; Paragraph 0059- 0072, 0086, 0167-0168); receiving, by the companion device, user input to initiate the action via the companion user interface; and communicating, by the companion device, the user input for receipt by the AR/VR device to execute the action as part of the AR/VR scene (Fig. 1, 2, 13; Paragraph 0059- 0072, 0086, 0167-0168).

                    Regarding Claims 10-12, 14, Griswold et al teaches the method further comprising encrypting, by the companion device, the user input; wherein the user input is encrypted through use of a private key and public key pair; wherein the user input is received via a control of the companion user interface; wherein the file is configured for execution within a browser of the companion device. (Figs. 2, 9; Paragraph 0072- 0086; 0137).


                    Regarding Claim 13, Griswold et al teaches the method wherein the file is a markup file (Paragraph 0019; 0113).

                    Regarding Claim 15, Griswold et al teaches a method as implemented by an augmented or virtual reality (AR/VR) device, the method comprising: detecting, by the AR/VR device, an AR/VR scene, the AR/VR scene being unsuitable for receiving user input from the AR/VR device; determining, by the AR/VR device, a portion of a file (Paragraph 0019; 0113) that corresponds to the AR/VR scene (Fig. 1, 2, 13; Paragraph 0059- 0072, 0086); and communicating, by the AR/VR device, the portion of the file to a companion device to cause the companion device to configure a companion user interface suitable for receiving the user input (Fig. 1, 2, 13; Paragraph 0059- 0072, 0086, 0167-0168).

                    Regarding Claim 16, Griswold et al teaches the method further comprising: capturing, by a digital camera of the AR/VR device, a digital image of a display device of the companion device, the digital image including pairing data; verifying, by the AR/VR device, the pairing data for pairing the companion device with the AR/VR device; and responsive to the verifying, pairing the AR/VR device as communicatively coupled with the companion device. (Fig.1-2; Paragraph 0063-0069; 0078-0086).

                    Regarding Claims 17-19, Griswold et al teaches the method wherein the portion of the file identifies a control suitable to be used to receive the user input in the companion user interface; wherein the file is configured for execution within a browser of the companion device; wherein the portion of the file identifies an action that is used as a basis by the companion device to select a control as part of the companion user interface to receive the user input. (Fig. 1, 2, 13; Paragraph 0059- 0072, 0086).

                    Regarding Claim 20, Griswold et al teaches the method wherein the file is a markup file (Paragraph 0019; 0113).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIJAY SHANKAR/Primary Examiner, Art Unit 2622